            Case 2:20-cv-00518-JTA Document 24 Filed 04/09/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

ROGER LEE CHAMPION,                           )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )     CASE NO. 2:20-cv-518-JTA
                                              )
SHERIFF BILL FRANKLIN, et al.,                )
                                              )
       Defendants.                            )

                       MEMORANDUM OPINION AND ORDER 1

       Plaintiff, an inmate incarcerated at the Elmore County Jail, filed this pro se 42

U.S.C. § 1983 action on July 24, 2020. On September 14, 2020, the Court directed

Defendants to file an Answer and Written Report addressing Plaintiff’s claims for relief in

the Amended Complaint. Doc. 15. In compliance with the Court’s Order, Defendants

submitted an answer and written report which contained relevant evidentiary materials

refuting the allegations in the Amended Complaint. Doc. 21. Upon review of the report,

the Court issued an Order directing Plaintiff to file a response. Doc. 22. The Order advised

Plaintiff his failure to respond to the report would be treated by the Court “as an

abandonment of the claims set forth in the complaint and as a failure to prosecute this

action.” Doc. 22 at 2. The Order “specifically cautioned [Plaintiff] that [his failure] to file


1
 The parties in this case consented to the exercise of jurisdiction by the Magistrate Judge under 28
U.S.C. § 636(c) for all proceedings. Specifically, the parties executed a written consent form
which reads, in relevant part, that in accordance with the provisions of § 636(c) and Federal Rule
of Civil Procedure 73, the parties in this case “consent to have a United States magistrate judge
conduct all proceedings in this case, including trial, the entry of a final judgment, and post-
judgment proceedings.” Doc. 23.
          Case 2:20-cv-00518-JTA Document 24 Filed 04/09/21 Page 2 of 3




a response in compliance with the directives of this order” would result in the dismissal of

this civil action. Id.

       The time for Plaintiff to file a response in compliance with the directives of the

Court’s January 19, 2021, Order expired on February 9, 2021. Doc. 22. As of the present

date, Plaintiff has failed to file a response in opposition to Defendants’ report. The Court,

therefore, concludes this case should be dismissed.

       The Court has reviewed the file to determine whether a drastic measure less than

dismissal is appropriate. See Abreu-Velez v. Board of Regents of Univ. System of Georgia,

248 F. App’x 116, 117–18 (11th Cir. 2007). After this review, the Court finds dismissal is

appropriate. The Court finds that the imposition of monetary or other punitive sanctions

against Plaintiff would be ineffectual as he is an indigent individual. Plaintiff’s inaction in

the face of Defendants’ report and evidentiary materials refuting his claims suggests a loss

of interest in the continued prosecution of this case. And it appears any additional effort

by this Court to secure Plaintiff’s compliance would be unavailing and a waste of scarce

judicial resources. Consequently, the Court concludes Plaintiff’s abandonment of this case

and his failure to comply with the orders of the Court warrant dismissal. Moon v. Newsome,

863 F.2d 835, 837 (11th Cir. 1989) (holding that as a general rule, where a litigant has been

forewarned, dismissal for failure to obey a court order is not an abuse of discretion.). The

authority of courts to impose sanctions for failure to prosecute or to obey an order is

longstanding and is acknowledged, but not limited, by Rule 41(b) of the Federal Rules of

Civil Procedure. Link v. Wabash R.R. Co., 370 U.S. 626, 629–30 (1962). This authority

gives the courts power “to manage their own affairs so as to achieve the orderly and

                                              2
         Case 2:20-cv-00518-JTA Document 24 Filed 04/09/21 Page 3 of 3




expeditious disposition of cases.” Id. at 630–31; Mingo v. Sugar Cane Growers Co-op of

Fla., 864 F.2d 101, 102 (11th Cir. 1989). “The sanctions imposed [upon dilatory litigants]

can range from a simple reprimand to an order dismissing the action with or without

prejudice.” Id.

       For the foregoing reasons, this case is DISMISSED without prejudice.

       A Final Judgment will be entered separately.

       DONE this 9th day of April, 2021.




                                  JERUSHA T. ADAMS
                                  UNITED STATES MAGISTRATE JUDGE




                                            3
